  Case 17-27935         Doc 40     Filed 12/11/18 Entered 12/11/18 09:00:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27935
         JORGE A BARCENAS
         BUSTAMANTE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/19/2017.

         2) The plan was confirmed on 01/31/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-27935       Doc 40        Filed 12/11/18 Entered 12/11/18 09:00:09                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,570.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,570.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,954.08
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $171.36
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,125.44

Attorney fees paid and disclosed by debtor:                  $780.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ACCION CHICAGO                   Unsecured      2,945.00            NA              NA            0.00       0.00
AFNI                             Unsecured         461.00           NA              NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP    Unsecured         738.19           NA              NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP    Unsecured         629.33           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         971.40           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         971.48           NA              NA            0.00       0.00
ARMOR SYSTEM CORP                Unsecured         200.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,528.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,747.83            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         820.00        558.45          558.45           0.00       0.00
CASTLE CREDIT CORP               Unsecured            NA       4,794.88        4,794.88           0.00       0.00
CHARTER ONE                      Unsecured      1,483.14            NA              NA            0.00       0.00
CHICAGO FINANCE CENTER           Unsecured     10,574.00            NA              NA            0.00       0.00
CITY OF BERWYN                   Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured      2,525.12            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     14,497.09     15,430.69        15,430.69           0.00       0.00
CITY OF CHICAGO MUNICIPAL        Unsecured      1,150.68       1,040.00        1,040.00           0.00       0.00
CITY OF CHICAGO MUNICIPAL        Unsecured         743.97        189.00          189.00           0.00       0.00
COLLECTION COMPANY OF AMERIC     Unsecured         227.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         880.63      1,040.73        1,040.73           0.00       0.00
COMPLETE PAYMENT RECOVERY SE     Unsecured          57.72           NA              NA            0.00       0.00
CONSUMER FINANCIAL SVC           Unsecured      7,814.00            NA              NA            0.00       0.00
CONSUMER FINANCIAL SVC           Unsecured      1,435.00            NA              NA            0.00       0.00
DEPT OF BUSINESS AFFAIRS &       Unsecured      1,041.28            NA              NA            0.00       0.00
DEPT OF BUSINESS AFFAIRS &       Unsecured      1,500.00            NA              NA            0.00       0.00
DEPT OF BUSINESS AFFAIRS &       Unsecured      1,140.00            NA              NA            0.00       0.00
FIFTH THIRD                      Unsecured         938.49           NA              NA            0.00       0.00
FRANKLIN PARK POLICE DEPARTME    Unsecured         200.00           NA              NA            0.00       0.00
GC SERVICES                      Unsecured      1,595.00            NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured         612.32           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         315.00          315.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-27935            Doc 40        Filed 12/11/18 Entered 12/11/18 09:00:09                   Desc Main
                                           Document Page 3 of 4



Scheduled Creditors:
Creditor                                            Claim         Claim         Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted      Allowed         Paid         Paid
IL DEPT OF REVENUE                    Priority          434.00        203.07        203.07           0.00       0.00
INTERNAL REVENUE SERVICE              Priority            0.00      3,968.69      3,968.69           0.00       0.00
INTERNAL REVENUE SERVICE              Unsecured      4,038.08       1,159.28      1,159.28           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured         415.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured         417.61           NA            NA            0.00       0.00
JESS AUTO SALES                       Unsecured      2,600.00            NA            NA            0.00       0.00
JOEL LINARES                          Unsecured      1,650.00            NA            NA            0.00       0.00
JOSE RAMIREZ                          Priority       2,309.00            NA            NA            0.00       0.00
JOSE RAMIREZ                          Unsecured            NA       2,309.00      2,309.00           0.00       0.00
Joyeria Bahena                        Unsecured      3,948.00            NA            NA            0.00       0.00
MAYA AUTO REPAIR                      Secured        4,800.00            NA       4,800.00      1,360.36      84.20
MIDWEST TITLE LOANS                   Unsecured      1,595.00            NA            NA            0.00       0.00
New North & Austin Currency Exchang   Unsecured      2,399.14            NA            NA            0.00       0.00
OMAR JEWELRY                          Unsecured      1,504.14            NA         692.70           0.00       0.00
OMAR JEWELRY                          Secured              NA         692.70        692.70           0.00       0.00
ONEMAIN                               Secured              NA         575.00        575.00           0.00       0.00
ONEMAIN                               Unsecured            NA         163.19        738.19           0.00       0.00
OVERLAND BOND & INVESTMENT            Unsecured     10,722.27            NA            NA            0.00       0.00
PALISADES COLLECTION LLC              Unsecured      1,576.80            NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO           Unsecured      1,177.10            NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO           Unsecured      1,193.00       2,651.72      2,651.72           0.00       0.00
PRIME ACCEPTANCE CORP                 Unsecured      4,794.00            NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY               Unsecured         107.50      4,705.30      4,705.30           0.00       0.00
T-MOBILE/T-MOBILE USA INC             Unsecured         705.94        130.18        130.18           0.00       0.00
T-MOBILE/T-MOBILE USA INC             Unsecured      1,214.35       1,446.30      1,446.30           0.00       0.00
T-MOBILE/T-MOBILE USA INC             Unsecured      1,903.01            NA            NA            0.00       0.00
TRS RECOVERY SERVICES INC             Unsecured          43.41           NA            NA            0.00       0.00
TURNER ACCEPTANCE                     Unsecured         338.00           NA            NA            0.00       0.00
VALUE AUTO MART                       Unsecured     11,800.00            NA            NA            0.00       0.00
VALUE AUTO MART                       Unsecured      2,381.13       2,381.13      2,381.13           0.00       0.00
VERIZON                               Unsecured      2,726.28         803.81        803.81           0.00       0.00
VILLAGE OF FRANKLIN PARK              Unsecured         200.00           NA            NA            0.00       0.00
VILLAGE OF NORTH RIVERSIDE            Unsecured         100.00           NA            NA            0.00       0.00
YASMIN ROBLES                         Unsecured      2,500.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-27935         Doc 40      Filed 12/11/18 Entered 12/11/18 09:00:09                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $4,800.00          $1,360.36             $84.20
       All Other Secured                                  $1,267.70              $0.00              $0.00
 TOTAL SECURED:                                           $6,067.70          $1,360.36             $84.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $4,171.76                $0.00            $0.00
 TOTAL PRIORITY:                                          $4,171.76                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,386.36                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,125.44
         Disbursements to Creditors                             $1,444.56

TOTAL DISBURSEMENTS :                                                                        $3,570.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
